Citation Nr: 0910849	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-23 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for obesity as 
secondary to the service-connected disability of lumbar 
strain.

2.  Entitlement to service connection for coronary artery 
disease with history of congestive heart failure as secondary 
to the service-connected disability of lumbar strain.

3.  Entitlement to service connection for sleep apnea as 
secondary to the service-connected disability of lumbar 
strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to March 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The Veteran's obesity is not an injury or disease for VA 
purposes.

2.  The Veteran's obesity is not caused by the service-
connected lumbar spine disability.

3.  The Veteran's coronary artery disease with history of 
congestive heart failure is not related to active duty 
service.

4.  The Veteran's sleep apnea is not related to active duty 
service.


CONCLUSIONS OF LAW

1.  Service connection for obesity is not warranted. 38 
U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.310 (2008).

2.  Coronary artery disease with a history of congestive 
heart failure was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.310 (2008).

3.  Sleep apnea was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury. That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Veteran contends that his obesity is caused by not being 
able to exercise due to his service-connected lumbar spine 
disability.  He further contends that his heart problems and 
sleep apnea are, in turn, secondary to the obesity.


Obesity

Service connection is not warranted for obesity.  Claiming 
service connection for obesity amounts to claiming service 
connection for a symptom, rather than for an underlying 
disease or injury which may have caused the symptom.  In this 
respect, obesity, in and of itself, is not a disability for 
which service connection may be granted.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has defined "injury" as "damage 
inflicted on the body by an external force."  See Terry v. 
Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003), citing 
Dorland's Illustrated Medical Dictionary 901 (29th Ed. 2000).  
Thus, obesity caused by overeating or lack of exercise is the 
result of the veteran's own behavior, and as such is not an 
"injury" as defined for VA purposes.  See Terry v. 
Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (defining 
"injury" as "damage inflicted on the body by an external 
force").

The Federal Circuit also defined "disease" as "any 
deviation from or interruption of the normal structure or 
function of a part, organ, or system of the body."  Terry, 
340 F.3d at 1384, citing Dorland's at 511.  Obesity that is 
not due to an underlying pathology cannot be considered to be 
due to "disease," defined as "any deviation from or 
interruption of the normal structure or function of a part, 
organ or system of the body."  Id.  The body's normal 
storage of calories for future use represents the body 
working at what it is designed to do.  It is well settled 
that symptoms alone, without a finding of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Furthermore, the Board finds that the Veteran's obesity is 
not caused by the service-connected lumbar spine disability.  
Contrary to the Veteran's assertion, the evidence shows that 
the lumbar spine disability does not prevent him from 
exercising.  An October 2004 VA primary care note stated that 
the Veteran was sticking to a diet and was feeling better 
after walking up steps.  During the December 2004 VA spine 
examination, the Veteran reported that he had gained about 
125 pounds over the past two years.  The VA examiner noted 
that activities of daily living were affected in that the 
Veteran could no longer engage in sex, yard work, 
carpentry/wood working, or martial arts because of the back 
injury.  On the other hand, the Veteran also reported working 
with a physical therapist and executing a home exercise 
program faithfully.  He reported that he lost weight-then at 
421 pounds after previously weighing 435 pounds.  A February 
2005 VA primary care note indicates that the Veteran started 
walking up to 25 minutes at a time and regained interest in 
martial arts due to his grandson's interest in learning.  

Coronary Artery Disease, Congestive Heart Failure

The Veteran contends that his heart problems are due to 
obesity.  While this is likely to be true, service connection 
cannot be granted on a secondary basis because the Board 
finds obesity not to be caused by the service-connected 
lumbar spine disability.  Another possibility, as a January 
2004 VA cardiology note observes, is that the congestive 
heart failure is secondary to hypertension and alcohol abuse.  
The RO denied service connection for hypertension in February 
2006.  That issue is not now before the Board.  Thus, service 
connection cannot be granted secondary to hypertension since 
hypertension is not service-connected.  Ultimately, the 
January 2004 note concluded that the congestive heart failure 
was of unknown etiology.

The Board also finds that service connection for coronary 
artery disease with history of congestive heart failure is 
not warranted on a direct basis.  The service treatment 
records are negative for complaints, diagnosis, or treatment 
of any heart problems.  The medical evidence of record does 
not show cardiac symptoms or diagnoses until several years 
after separation from service.  

Sleep Apnea

Just as with the heart problems, the Veteran claims sleep 
apnea secondary to obesity.  Thus, service connection on a 
secondary basis must be denied because service connection for 
obesity is being denied.

Service connection for sleep apnea on a direct basis must 
also be denied.  The service treatment records are negative 
for complaints, diagnosis, or treatment of sleep apnea.  The 
medical evidence of record does not show sleep apnea symptoms 
or a diagnosis until several years after separation from 
service.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter. Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in January 2005 and March 2005 of the information 
and evidence needed to substantiate and complete claims for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.

The Veteran was given the specific notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006), in March 2006.  As the claims for service 
connection are being denied, issues concerning the disability 
evaluation and the effective date of the award do not arise 
in this instance and there is no prejudice to the appellant 
in the timing of this notice.  

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records, VA treatment records, and private treatment records.  
The Board finds that a VA examination is not necessary in 
this claim, as there is already sufficient medical evidence 
to decide the claim.  In McClendon v. Nicholson, 20 Vet. App. 
79 (2006), the Court reviewed the criteria for determining 
when an examination is required by applicable regulation and 
how the Board applies 38 C.F.R. § 3.159(c).  The three 
salient benchmarks in making a determination as to when a VA 
examination is necessary are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in-
service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event.  The Board finds that the VA treatment records and VA 
spine examination provide sufficient probative medical 
evidence.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of specific cardiac or 
respiratory examinations in order to decide the claim on the 
merits.  See 38 C.F.R. § 3.159(c).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for obesity as secondary to 
the service-connected disability of lumbar strain is denied.

Entitlement to service connection for coronary artery disease 
with history of congestive heart failure as secondary to the 
service-connected disability of lumbar strain is denied.

Entitlement to service connection for sleep apnea as 
secondary to the service-connected disability of lumbar 
strain is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


